Case 6:20-cv-00393-JDK-KNM Document 25 Filed 08/04/21 Page 1 of 3 PageID #: 1475




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF TEXAS
                              TYLER DIVISION

                                            §
TONYA KAYE HILL,                            §
                                            §
      Plaintiff,                            §
                                            §
v.                                          §    Case No. 6:20-cv-393-JDK-KNM
                                            §
COMMISSIONER, SOCIAL                        §
SECURITY ADMINISTRATION,                    §
                                            §
      Defendant.                            §
                                            §

         ORDER ADOPTING THE REPORT AND RECOMMENDATION
             OF THE UNITED STATES MAGISTRATE JUDGE
        Plaintiff Tonya Kaye Hill filed this appeal from a final administrative decision

  of the Commissioner of the Social Security Administration denying her applications

  for Social Security Disability Insurance benefits and Supplemental Security Income

  benefits. The case was referred to United States Magistrate Judge K. Nicole Mitchell

  for findings of fact, conclusions of law, and recommendations for disposition. Before

  the Court is Defendant’s unopposed motion for remand, asking the Court to reverse

  the final administrative decision and remand for further administrative proceedings

  pursuant to the fourth sentence of 42 U.S.C. § 405(g). Docket No. 23.

        On July 19, 2021, Judge Mitchell issued a Report recommending that the

  Court grant the unopposed motion, reverse the Commissioner’s final administrative

  decision, and remand this matter to the Commissioner for further administrative

  proceedings. Docket No. 24. No written objections have been filed.




                                            1
Case 6:20-cv-00393-JDK-KNM Document 25 Filed 08/04/21 Page 2 of 3 PageID #: 1476




         This Court reviews the findings and conclusions of the Magistrate Judge de

  novo only if a party objects within fourteen days of service of the Report and

  Recommendation. 28 U.S.C. § 636(b)(1). In conducting a de novo review, the Court

  examines the entire record and makes an independent assessment under the law.

  Douglass v. United Servs. Auto. Ass’n, 79 F.3d 1415, 1430 (5th Cir. 1996) (en banc),

  superseded on other grounds by statute, 28 U.S.C. § 636(b)(1) (extending the time to

  file objections from ten to fourteen days).

         Here, Plaintiff did not object in the prescribed period. The Court therefore

  reviews the Magistrate Judge’s findings for clear error or abuse of discretion and

  reviews the legal conclusions to determine whether they are contrary to law. See

  United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir. 1989), cert. denied, 492 U.S.

  918 (1989) (holding that, if no objections to a Magistrate Judge’s Report are filed, the

  standard of review is “clearly erroneous, abuse of discretion and contrary to law”).

         Having reviewed the Magistrate Judge’s Report and the record in this case,

  the Court finds no clear error or abuse of discretion and no conclusions contrary to

  law.

         Accordingly, the Court hereby ADOPTS the Report and Recommendation of

  the United States Magistrate Judge (Docket No. 24) as the findings of this Court. The

  unopposed motion for remand (Docket No. 23) is GRANTED. The Commissioner’s

  final administrative decision is REVERSED, and the matter is REMANDED to the

  Commissioner for further administrative proceedings pursuant to the fourth sentence

  of 42 U.S.C. § 405(g).




                                                2
Case 6:20-cv-00393-JDK-KNM Document 25 Filed 08/04/21 Page 3 of 3 PageID #: 1477



             So ORDERED and SIGNED this 3rd day of August, 2021.



                                             ___________________________________
                                             JEREMY D. KERNODLE
                                             UNITED STATES DISTRICT JUDGE




                                       3
